DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-18 are allowed. 
Independent claim 1 respectively recites the limitations: 
combining information based on the image data and the additional data to determine a location of the object,
….
wherein, in the step of determining at least one intersection, a plurality of intersections between the at least one road and lines are determined, wherein the at least one road is a plurality of roads, wherein the lines correspond to directions between the camera and the object for images captured at different points of time, to arrive at possible locations of the object for different points of time; and

wherein the step of combining the information to determine the location of the object comprises: selecting a location of the possible locations as the location of the object, wherein this selection step comprises generating speed hypotheses for the object based on the possible locations at different points of time and selecting the location based on the most likely speed hypothesis for the object.

Independent claim 9 respectively recites the limitations:
combining information based on the image data and the additional data to determine a location of the object,
wherein the additional data comprises velocity sensor data;
wherein the image data comprises a plurality of images captured at different points of time;
wherein in the step of processing image data, a plurality of lines corresponding to directions between the camera and the object at different points of time are determined; and
wherein in the step of combining information to determine a location of the object, at least one spatial vector is fitted in between the lines, which spatial vector depends on the velocity sensor data and a time difference between the different points of time.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667